                            Case 1:20-cv-00239-JFR Document 2 Filed 03/16/20 Page 1 of 6


Pro Se 2   (Rw.   12116)   ConDloint Erd Rcou€st for Iniunotion



                                             Umrsn Srerns DTsrruCT CoURT
                                                                             forthe
                                                                    Distict ofNew Mexico

                                                                                   Division


                           Dytan Keith O'Flaherty
                           NealPatdok O'Flaherty
                                                                               ]) co"No. e               Oc.'.   9S     I TfA
                                                                                                 (o beJilled in by ttc Clerk's afice)

                                   ,,r*,fl@                                    )
(l{rite thefull nane of eachplaintiffwho isfilingthis complaint. )
If the nanes of all the plaintffi canrctfit in the tpce abovv,   )
pleate write "see attachcd" in the space ard attoch on            ditional     )
Wge vith tlefull list qf rumes.)
                                                                               )
                                                                               )
U.S. Departmont ol Education; Northwesl Commission )
  on Colleges & Universitles; Studont Privacy      )              Policy
                       Oflice
                                                                               )
                                                                               )
                                  Defedam(s)
(Write thefull nane oleach delendant vho is being swd.      tltte              I
runes o1ill rhe defetAa* camotlit in the             spe;bov;,;;;se            )
wrlte "see attqched" in tle spe otd attdch an dditional Wge
u,ith ilvIull lilt of wmes.)



                                         COMPLAINT AIYD REQUEST FOR INJUNCTION

I           The Parties toThie Complaint
            A.             The Plaintifi(s)

                           Provide the information below for each plaintiffnamed in the complaint. Attach additional pages               if
                           needed"

                                     Name                               Dylan lGith O'Flaherty / Neal Patrick O'Flaherty
                                     Steet    Address                   P.O. Box 788I
                                     City andCounty                     Albuquerque, Bemalillo
                                     Sate and ZipCode                   New Mexico, 87196
                                     Telephone      Number              N/A
                                     E-mail    Address                  c-oachdylanoflahery@or.rtlmk.com/coachnealof,aherty@ouflook.qg


            B,             The Defendan(s)

                           Provide the information below for each defendant named in the complaint, whetlrerthe defendant is an
                           individual, a government agency, an organization, or a corporation. For an individual defendant,
                           include the person's job or title (thwwn), Attach additional pages if needed.

                                                                                                                                        Page   t of 6
Case 1:20-cv-00239-JFR Document 2 Filed 03/16/20 Page 2 of 6


                   for Ini


Defendant No. I
       Name                             U.S. Departmgnt ol Education (govemmental agency)
       Job or Title (ifbrown)

       StreetAddrest                    4OO   Maryland Avenue, SW
       City and County                  Washinston, D.C.
                  Code
       State and Zip                    Dbtrict ot Cdumbia. ZOZO2
       Telephone Number                 1-800-872-5g27
       E-mailAddress(ifknovn)           www.ed.oov


Defendant No. 2
       Name                             Northw€st Commission on Colleoes & Unlversitios (aoencv)
       Job or Title    6kmwn)           Sonnv Bamaswamv. president
       Stfe€t   Ad&Ess                  g060 i65th Avenue NE
       City and   County                Redmond. Kino
       State andZipCcd.e                WA,9BO52
       Telephone Number                 @25) i5}-42f.4
       E-mailAddress(dktpwn)            sonny@nwccu.org


Defendant No. 3
       Name                             DOE. StudEnt Privacv Pollcv Office (oovemrnentalaoerrcv)
       Job or Title (if      kwwn)      Bernard Cieplak, Analyst
       Street   Address                 400 Marvland Avenue. SW
       City and County                  Washinoion- D-C.
       State and Zip Code               District of Columbia, 212qp.
       Telephone     Number             1-800-972-5327
       E-mailAddress         (dknown)   FERpA.Complaints@ed.gov


DefendantNo.4
       Name
       Job or Title (dknown)

       Stneet Address

       City and County
       State and Zip Code

       Telephone Number
       E-mail Address (if known)



                                                                                                   Page 2   of   6
                            Case 1:20-cv-00239-JFR Document 2 Filed 03/16/20 Page 3 of 6


Pro   &   2 (Rev.   lZlO   Corolaint and Requcst for Iniunctiqr


u.           Basis    forJurlsdlctlon

             Federal oourts arc courts of limitedjurisdiction (limited power). Generally, only two types of cases can be
             h@rd in federal court: cases involving a federal question and cases involving diversity of citizenship of the
             parties. Under 28 U.S.C. $ 1331, a case arising under the United States Constitution or federal laws or treaties
             is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizr,n of one State sucs a citizen of
             another Statc or nation and the amount at stake is more than $75,000 is a diversity ofcitizenship case. In a
             diversity of citizenship oase, no defendant may be a oitizen ofthe same State as any plaintiff,

             What is the basis for federal courtjurisdictiorf? (clvckall ttatawty)

                      EreOe*t          question                             fl   Piversity of citizenship


             Fill out the paragraphs in this sestion that apply to this               case.


             A-            If the Basls for Jurisdlctlon Is n Federsl Question

                           List the specific federal statutes, federal treaties, and/or p,rovisions of the United States Constitution that
                           arp at issue in this case.
                           - The Clery Act, 20 U.S.C. S 1002
                           - Family Educatlonal Rights and Privacy Acr (FERPA) (20 U.S.C. $ 1232g; 34 CFB Parl99).
                           - Tllle lX of the Education Amendments of 1972,20 U.S.C. 51681


                           If the Brsis for Jurirdicdon Is Diversity of Citizenship

                           1.        ThePlainti(s)

                                     a.         If the plaintiffis an individual
                                                Theplanliff,       |rune1                                               , is a citizen of the
                                                Stilsof    Qame)



                                     b.         If ttrc plaintiffis   a corporation

                                                Thepluntiff,       1nane1                                               , is incorporated
                                                under the laws     ofthe State of    (rune1

                                                and has its pnncipal place of business in the Stale of fuwne)




                                     (If more thon     one   plaintiffls named in the complaint, aftach an additianal page providing the
                                     same information        for each additional plalnttf.)
                           2.        The Defendan(s)

                                     a          Ifthe defendant is an individual
                                                Thedefendufi, hane)                                                     , is a citizen   of
                                                the State of 1une)                                                    Or is a citizen    of
                                                 (fteign notion)



                                                                                                                                     Page 3   of   5
                        Case 1:20-cv-00239-JFR Document 2 Filed 03/16/20 Page 4 of 6


Pro Se 2 (Rev.   l2l/l0 Corplaint   and Roouest for   hiurction




                                    b.         Ifthe defendant is a corporation
                                               The defendant, /rarze,                                             , is incorporated under
                                               the laws of the State of fuane)                                              , and has its

                                               principal place of business in the SArc of Qsne)
                                               Or is incorporated under the laws of   (foretgn nation)

                                               and has its principal place ofbusinessin (none)


                                    (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                                    same information for each addittonal defendant.)

                       3.           The Amount in controversy

                                    The amount in controvercy-the amount the plaintiffclaims the defendant owes or the amount at
                                    staks--is more than $75,000, not counting interest and costs of court" because (erylain)t




III.      Strtement of Claim

          Write a short and plain statement ofthe claim. Do not make legal afgum€nts. State as briefly as possible the
          facts showing that each plaintiffis entitled to the injunction or other relief sought. Stste how each defendant
          was involved and what each defendant did that caused the plaintiffharm or violated the plaintif?s rights,
          including the dates and places of that involvement or conduct. If more than one claim is ass€rted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pagcs if
          needed.

          A.           Where did the ovents giving rise to your claim(s) occur?
                        Las Vegas, Nevada; University of Nevada Las Vegas & Nevada System of Higher Educatim.
                        Seattle, Washington; Northwest Commission on Cdleges & Universities.
                        Washington, D.C.; U.S. Department of Education & Student Privary Policy Office.




                       What date and approximate time did the events giving rise to your claim(s) occrn?

                        Since the date of October sth, 2019, UNLV has             ben   in non-compllance with federal FERPA law in this
                        case. The U.S. Department of Education and tho Student Privaoy Poliry Oftlce harre been awars of this
                        set of facts lor months. Despite beiqg provided wlth coplous avidence regarding tho facb of this case,
                        Mr. Bemard Cieplak, Analyst, SPPO, haB statod hls intention to'close out'the ongolng FERPA
                        complaint before th6 Student Privacy Policy Ottrce. Mr. Gieplak has provided no legaljustification for
                        this slatad dacision, nor has Mr. Cieplak conducted an lnvestigotion into the clalms brought forth to his
                        ofilcs. Mr. Cieplak has stated that he wlll 'close out" this case without so much as having even begun
                        an investigarron; in acthm violalion or constlt[ional, r+narmer,ard studenrs' dghts,



                                                                                                                                 Pags4of 6
                       Case 1:20-cv-00239-JFR Document 2 Filed 03/16/20 Page 5 of 6


Pro Se 2 (Rev. I 2i/l 6) Complaint and Requost for Inimction


           C.         What are the facts underlying your cleim(s)? (For exanple: lllat happened to 1nu? Wto didwtnt?
                      llas anyone else irwlped? Wa else ww what hageneO)
                       While full-tlme Cdlego of Educatlon Dean's List students at UNLV, the plaintifts ln this case were made
                       victlm to the follor^,ing crimes on the date of May 25th, 2019: fist-degree kidnapping, assault and
                       battery, criminal harassment, and doxing of privato, personalinlormallon with cdminal inlent. These
                       crimes woro perpetrated against plalntfffs at the locatlon of 939 E. Flamlngo Rd., Las Vegas, NV, 89119;
                       by over one dozon individuds, includlng mulliple actlw UNLV ard CSN college students.

                       Las Vegas Motropolitan Pollce Departnent Report Nos. LLV190500136167 and LLV19070O122842
                       were filed undsr penalty of poriury by plaintiffs ln this case. These cases aro under actlve lnvestlgation
                       by Las Vegns Metropolitan Police Department, Robbery Divlsion,

                       Soction 23. Artlcle 1 of tha_Nevada Constitrtion gntorces the rights of tho victims of vident 9dme8:

ry.        Ineparrble Injury

           Explain why monehry damages at a latertime would not adequately compensate you for the injuries you
           sustaine{ are sustaining or will sustain as a result of the events described abovg or why such compensation
           could not be measured.
          ln June 2019, plaintiffr were contacted via telephone by outslde legal counsel r@r€senting UNLV. This attomey,
          Christian E. Hardigree, stated that plaintlfts in this matter were entided to immediate restitution from UNLV
          perlaining to lost wages resuhing from these mattsrs. UNLV has refused to address this matter subsequen0y.

          Plaintifh harre both spanl their working llws as educators, and were retuming to college at UNLV in furherane
          of thes6 careors. The traudulent disclosuree to students" made in this ca6o by UNLV administralion and staff
          harre been made ln furtherance of gas-lighting both plainffis. A.s a result ol being made victim of first-degree
          kldnapping and assault and battery by actlve UNLV etudenis, and suboequen{y belng retaliated upon and gas-lit
          by UNLV adrnlnlstralion and staff for coming lonrvard as victims of lhese crlmos, bolh daintiffs have been
          diagnosed with symptoms conslstent wilh Post Traumatic Stress Dlsorder.



v.         Relhf

          State briefly and precisely what daurages or other relief the plaintiffasks the court to order. Do not make legal
          argum€nts. lnclude any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these anounts. Include any
          punitive or exemplary damages claimed, the amounts, and the ruasons you claim you ar€ entitled to actual or
          punitive money damages.
          Hetief is requosted by the Court in granting thc immediate complainl and requeet for permanent injunction in this
          mattor agalnst the following agorrcies: United States Department of Education, Northwest Cornmiesion on
          Collegos & Unlversities, and Student Privacy Pollcy Office.

          The wrongs prcsented in this filing are clearly continuing at the p€sent time, as UNLV is being allowed by the
          U.S. Dept. of Education, NWCCU, and SPPO to contlnuo cdminally violaling the Family Educational Rights and
          Pdvacy Act (FEBPA) (20 U.S.C. $ 12329; 34 CFR Part 99), as has been the case sirrc€ Odober 5th, 2019.

          Until such time as both plaintiffs are granted immodiate legalaccess to all FEFPA documentatlon, calculaling
          monetary damagres is not possible. Damages can and wlll be presented to the Court upon legal acces$ to all
          FERPA documentation.




                                                                                                                          Page 5   of   6
                       Case 1:20-cv-00239-JFR Document 2 Filed 03/16/20 Page 6 of 6


Pro Se 2 (Rev. 12l/16) Conolaint and Rcouest for Iniunction




YI.        Certification rnd Closing

           Under Federal Rule of Civil Prncedure I l, by signing below, I certify to the best of my knowledge, information,
           and belief thatthis complaint (1) is not being presented for an improper pu?ose, such as to harass, cause
           unnecessary delay, or needlessly inoease the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending modi$ing, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identifie( will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (a) the complaint othenriso complies with the
           requirements of Rule I l.

           A"         For Parties lYithout an Attorney

                      I agree to provide the Clerk's Ofiice with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep B current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date   ofsigning:                       09/16/2020


                      Signature of     Plaintiff 2u/ar* K. OlFhrto,t*t- {h 0f
                      Printed Name of Plaintiff


           B,         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attomey
                      BarNumber
                     Name      oflaw     Firm
                      Sheet Address
                      State and Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                       Page 6   of   6
